Citation Nr: 0915921	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected hemorrhoids.

2.  Entitlement to a compensable disability evaluation for 
service-connected residuals of trench foot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In July 2008, the Board remanded the Veteran's claims to 
provide her with a proper notice letter and to afford her a 
VA examination for her claims.  A proper notice letter was 
sent in August 2008, and the Veteran underwent a VA 
examination in October 2008.  Therefore, the Board finds that 
its remand directives have been complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, or evidencing 
frequent occurrences.  

3.  The Veteran's residuals of trench foot are manifest by 
paresthesias in the third, fourth, and fifth toes of the left 
foot.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Code 7336 (2008).

2.  The criteria for a 10 percent disability evaluation, but 
no higher, for service-connected residuals of trench foot 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.110, Diagnostic Code 7122 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an August 2008 letter notified the Veteran of 
the above requirements.  However, this letter was received 
after the initial adjudication of the Veteran's claim in May 
2006.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the August 2008 
letter was issued, in November 2008, a supplemental statement 
of the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  The Veteran was also afforded VA 
examinations in April 2006 and October 2008 in connection 
with her increased rating claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Hemorrhoids

In this case, the Veteran's service-connected hemorrhoids are 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids, external or internal.  A 10 percent evaluation 
is for assignment for external or internal hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a compensable disability 
evaluation for her service-connected hemorrhoids.  In this 
regard, the Veteran underwent a VA examination in October 
2008.  At that examination, the Veteran denied any anal 
itching, but stated that she had diarrhea two to three times 
a week, as well as sharp pain with sitting and also with her 
menstrual cycle in her rectal area.  There was no history of 
tenesmus or swelling.  There was no history of perianal 
discharge.  The Veteran stated that she will bleed from the 
hemorrhoids two to three times a week and that she will see 
blood on tissue paper, but there was no history of thrombosed 
external hemorrhoids.  Her current treatment was Anusol 
suppository, which she stated she used two to three times per 
week.  There was no history or trauma to the rectum or anus, 
no history of anal infections or proctitis, no history of 
fistula or neoplasm and no history of hospitalizations.  
However, the Veteran did have a hemorrhoidectomy done in 1998 
and repeated again in 2001.  Upon physical examination, the 
Veteran had normative bowel sounds and a soft nontender 
abdomen.  She had good sphincter tone and there was no 
evidence of stricture or fissure.  She was tender to the 
posterior midline of the rectum to palpation, but there were 
no visible or palpable external or internal hemorrhoids.  The 
examiner diagnosed internal hemorrhoids with intermittent 
flares of bleeding.  

The Veteran was also afforded a VA examination in April 2006.  
Although the Veteran's claims file was not available at that 
time, the examiner did note that the Veteran's VAMC treatment 
records revealed that she underwent an external hemorrhoid 
ligation in 1998 and an internal hemorrhoidectomy in 2001.  
In March 2000, she was prescribed nifedipine ointment to 
relax the anal sphincter.  She was prescribed bulking agents, 
stool softeners and stimulants while seen at the Topeka VAMC.  
The Veteran generally reported good sphincter control, 
minimal fecal leakage, and bleeding that occurred 
approximately every two weeks with the passage of hard stools 
and her menstrual cycle.  Her current treatment consisted of 
Hydrocortisone ointment.  Upon physical examination, there 
was no evidence of fecal leakage, no signs of anemia and no 
signs of fissures.  There were no external hemorrhoids, and 
the examiner was unable to determine the presence of internal 
hemorrhoids due to reports of pain.  There was no evidence of 
bleeding noted during the examination.  

Thus, the medical evidence of record does not show that the 
Veteran has large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
Although the Board does observe the Veteran's subjective 
complaints of pain, no hemorrhoids were found at the April 
2006 VA examination.  Although the October 2008 VA examiner 
diagnosed internal hemorrhoids, on physical examination, he 
stated that no internal or external hemorrhoids were visible 
or palpable.  In addition, the October 2008 VA examiner 
stated that there was no history of thrombosed external 
hemorrhoids.  Neither VA examiner noted the presence of 
excessive redundant tissue.  Accordingly, the Board finds 
that the criteria for a 10 percent evaluation for the 
Veteran's hemorrhoids have not been met.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable disability evaluation 
at any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In sum, the Veteran's service-connected hemorrhoids are 
appropriately evaluated as noncompensable.  In other words, 
the preponderance of the evidence is against a finding of a 
compensable evaluation for the Veteran's hemorrhoids.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not 
apply.  Therefore, the Board concludes that a compensable 
evaluation for the Veteran's service-connected hemorrhoids is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7336 
(2008).

II.  Residuals of Trench Foot

The Veteran's residuals of trench foot are currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.110, 
Diagnostic Code 7122.  Under Diagnostic Code 7122, cold 
injury residuals are assigned a 10 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 
maximum rating of 30 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  Note 
(1) to Diagnostic Code 7122 provides that amputations of 
fingers or toes are to be rated separately, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 
provides that each affected part (e.g., hand, foot, ear, 
nose) is to be rated separately and the ratings are to be 
combined in accordance with 38 C.F.R. §§ 4.25 and 4.26. 38 
C.F.R. § 4.104.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is entitled 
to a compensable, 10 percent evaluation for the residuals of 
trench foot.  In this regard, the Veteran was afforded a VA 
examination in October 2008.  At that examination, the 
Veteran complained of pain that was at a level of 5 on a 
scale from 0 to 10.  She described tingling that comes and 
goes.  She stated that it is in the plantar surface of the 
third, fourth and fifth toes of the left foot, and stated 
that she had these symptoms on the right foot, but that this 
has resolved.  She stated that on occasion, she experienced 
weakness and stiffness in her toes.  She stated that she also 
has pain in both of the heels of her left and right foot, and 
was diagnosed with spurs in 1999.  She denied any symptoms at 
rest and stated that she began having symptoms when walking 
or standing for 10 minutes or longer.  Her current treatment 
is Motrin, which she takes as needed.  Upon physical 
examination, the Veteran had good range of motion in all of 
the toes, great toes through the fifth toes of both the left 
and right foot.  There was no objective evidence of painful 
motion, instability, edema, or weakness.  The Veteran did not 
complain of tenderness on palpation of the toes, but she did 
complain of some tenderness of the plantar surface of the 
heels bilaterally.  Her gait was normal and there was no 
evidence of calluses, breakdown or unusual shoe wear pattern.  
There was no evidence of skin or vascular changes, and her 
toenails were normal.  Her feet were in good alignment and 
she had normal weight bearing and nonweight bearing of the 
Achilles tendon.  X-rays of the feet done in September 2006 
showed plantar calcaneal spurs bilaterally, but otherwise, no 
abnormalities were noted on radiological examination.  The 
examiner diagnosed the Veteran with heel spurs of both the 
left and right foot, resulting in an intermittent plantar 
fasciitis, and cold injury to the left and right foot 
involving the third through fifth toes, as well as 
paresthesia involving the third, fourth and fifth toes of the 
left foot.  The examiner acknowledged that paresthesia is a 
common complication from cold injuries.  

The Veteran also underwent a VA examination in April 2006.  
Although the Veteran's claims file was not available at that 
examination, the Veteran's VAMC treatment records revealed a 
diagnosis of bilateral heel spurs in December 2005, and 
discussed the Veteran's complaints of foot pain secondary to 
pes planus.  No specific discussion of foot pain secondary to 
trench foot was noted in the records.  The Veteran reported a 
chronic, burning pain over the dorsal aspects of both feet 
with standing.  She reported recurrent stiffness in the 
mornings, swelling with extended weight-bearing, fatigability 
and a lack of endurance with weight-bearing.  She denied any 
weakness, heat, or redness.  Physical examination revealed 
normal gait with ambulation and standing.  The skin of both 
feet was warm, dry and intact.  Posterior tibial and dorsal 
pedal pulses were palpable but faint bilaterally.  There was 
no edema and capillary refill of the nail beds was less than 
3 seconds in all toes, bilaterally.  The toenails of each 
foot were intact and translucent, indicating no fungal 
infection.  There was no tenderness to palpation of the 
distal heels bilaterally.  There was full range of motion, 
and sensation was intact to 5-gm monofilament probe over the 
toes, plantar and dorsal aspects of both feet.  The Veteran 
reported paresthesias over the distal third of both feet.  
The examiner diagnosed no objective manifestations of 
residual, bilateral trench foot injury.  

Thus, the medical evidence of record shows that the Veteran 
does have numbness as a residual of her service-connected 
trench foot.  In this regard, the October 2008 VA examiner 
diagnosed the Veteran with paresthesias of the third, fourth 
and fifth toes of the left foot, and acknowledged that 
paresthesias was a common complication resulting from cold 
injuries.  Similarly, although the April 2006 VA examiner 
stated that there were no objective manifestations of 
residual, bilateral trench foot injury, he did note that the 
Veteran reported paresthesias over the distal third of both 
feet.  Accordingly, the Board finds that the criteria for a 
10 percent evaluation have been met.  

However, the criteria for a disability evaluation in excess 
of 10 percent have not been met.  The medical evidence of 
record does not show the Veteran to have arthralgias or other 
pain, numbness or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subsarticular punched out lesions, or osteoarthritis).  In 
this regard, the October 2008 VA examiner stated that there 
was no evidence of skin or vascular changes, and that the 
Veteran's toenails were normal.  Similarly, X-rays of the 
feet were normal with the exception of plantar calcaneal 
spurs bilaterally.  Therefore, the Board finds that the 
criteria for a 20 percent evaluation for the service-
connected residuals of trench foot have not been met.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Thus, while the criteria for a 10 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability evaluation for the residuals 
of trench foot are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
residuals of trench foot.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 10 percent for any portion of the 
appeal period.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bowel dysfunction is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R.  
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service- 
connected hemorrhoids or residuals of trench foot have caused 
frequent periods of hospitalization or marked interference 
with her employment.  With regard to the Veteran's residuals 
of trench foot, at the October 2008 VA examination the 
Veteran denied any hospitalizations or surgeries and she 
denied any effect on her usual occupation.  With regard to 
her hemorrhoids, the Veteran did have a hemorrhoidectomy in 
1998 and in 2001, but at the October 2008 VA examination she 
denied any hospitalizations and she did not mention any 
complications with her employment.  Thus, the evidence of 
record did not indicate, nor did the Veteran contend, that he 
had marked interference with employment due solely to his 
service- connected residuals of trench foot and hemorrhoids.  
More importantly, the Board finds that the rating criteria to 
evaluate the residuals of trench foot and hemorrhoids 
reasonably describe the claimant's disability levels and 
symptomatology and she has not argued to the contrary.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable disability evaluation for 
service-connected hemorrhoids is denied.

An increased evaluation for service-connected residuals of 
trench foot from noncompensable to 10 percent, but not higher 
is granted, subject to law and regulations governing an award 
of monetary compensation; the appeal is granted to this 
extent only.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


